Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments/amendments filed 12/21/2021 have been fully considered but they are not persuasive. Applicant argues that the Stone reference does not teach pulling suture tails through separate incisions, however, Examiner finds Stone does teach this limitation. See rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20090048683 A1) and Stone (US 8361113 B2).
Regarding Claim 1, Morris teaches a method of resurfacing an acromion (e.g. [0032], [0034], [0050]), comprising: attaching a suture to a spacer; securing the spacer to the acromion with the suture (e.g. [0011], [0015], [0027], [0032], [0034], [0048]-[0050]), 
Morris does not disclose the following features, however Stone teaches attaching a suture to a graft (e.g. Fig. 35A-C, 36A-C, element 130; Column 10, Line 26 – Column 11, Line 11; Claim 2), wherein the graft is rectangular in shape and includes a first corner and a second corner opposite the first corner (e.g. Fig. 36A-C; Column 10, Line 26 – Column 11, Line 11); securing the graft to the acromion with the suture e.g. Fig. 36A-C, element 130; Column 10, Line 52 – Column 11, Line 11; Claim 2; Stone reference used to modify Morris to secure a graft to the acromion as opposed to a spacer), wherein the suture is secured to the first corner and the second corner such that a tail of the suture extends from the first corner and a second suture tail of the suture extends from the second corner (e.g. Fig. 36A-C; Column 10, Line 26 – Column 11, Line 11); retrieving the first suture tail and then pulling the first suture tail through a first incision; retrieving the second suture tail and then pulling the second suture tail through a second incision (e.g. Fig. 35A-C, 36A-C, element 130; Column 10, Line 26 – Column 11, Line 11; Claim 2).
Morris and Stone are concerned with the same field of endeavor as the present claims, namely, orthopedic implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morris to use the suture pattern taught by Stone in order to optimize the transfer of loads with the graft with predictable results and a reasonable expectation of success (e.g. Stone, Column 11, Lines 1-6)
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20090048683 A1) and Stone (US 8361113 B2) as applied to claims 1 above, and further in view of Zannis (US 7819880 B2).
Regarding Claim 2, as described supra, Morris in view of Zannis teaches the invention substantially as claimed. Moreover, Morris emphasizes the device should be provided “having size and shape suitable for placement within a space” (paragraphs [0011]-[0012] and [0029]). However, Morris is further silent regarding the specific step of measuring and trimming the device to fit the acromion substantially as claimed. Zannis further teaches “the surgeon can cut the product intra-operatively to the desired shape and size” (e.g., col. 2, lines 30-32). Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date that based on the teachings of Morris and Zannis, it would be obvious for the method to include measuring a surface area of the acromion [fitting with appropriate shape and size is not possible without some level of ‘measuring’ ] and trimming [i.e., cutting as taught by Zannis] the graft to fit the acromion based on a measurement in order to provide the graft with the appropriate shape and size during surgery with predictable results and a reasonable expectation of success.
Regarding Claim 3, as described supra, Morris in view of Zannis teaches the invention substantially as claimed. Morris further discloses positioning the device (graft in the invention of Morris in view of Zannis) under the acromion (e.g., Fig. 14). Morris is further silent regarding first and second sutures loaded into an introducer instrument that spreads the graft to be substantially flat substantially as claimed. Zannis further teaches the graft (16) is deployed using at least a first suture (44) and a second suture (44) [more than two sutures anticipates claim requiring first and second sutures] (44) (e.g., figures 10-11, etc.), the method including loading the first suture (44) and the second suture (44) into an introducer instrument (10c or the like) that spreads the graft to be substantially flat (figures 10-11) for positioning the graft at the desired location (e.g., see at least col. 13, lines 40-42, etc.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use the inserter instrument of Zannis in the invention of Morris in view of Zannis in order to insert the graft through a small incision while enabling reliable or enhanced spanning of the graft over the implant site during implantation.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20090048683 A1), Stone (US 8361113 B2) and Zannis (US 7819880 B2) as applied to claims 1-3 above, and further in view of Inman (US 20100168505 A1).
Regarding claim 15, the combination of Morris and Stone teach a method of repairing the shoulder wherein the step of securing the graft to the acromion with the suture includes tying the first suture tail and the second suture tail in a knot on a medial side of the acromion (e.g. Fig. 14 depicts the spacer having two tabs for sutures to attach the device directly to the acromion. [0034], [0049], [0050]. Given the positioning of the spacer in Fig. 14, securing the spacer to the acromion using the suture method taught by Stone would necessitate the knot be tied on the medial side of the acromion), the method including trimming the first suture tail and the second suture tail of the knot.
Morris and Stone are concerned with the same field of endeavor as the present claims, namely, orthopedic implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morris to use the suture pattern taught by Stone in order to optimize the transfer of loads with the graft with predictable results and a reasonable expectation of success (e.g. Stone, Column 11, Lines 1-6)
The combination of Morris and Stone does not disclose the following features, however, Inman teach a surgical method including trimming the first suture tail and the second suture tail of the knot. (e.g. [0093]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Morris and Stone to include trimming the first and second suture tails after tying a knot because the modification would merely involve use of the above techniques taught by Inman to optimize the method. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve similar devices in the same way. MPEP 2143.

Allowable Subject Matter
Claims 5-8 and 13-14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774